 

Exhibit 10.15

 

[WEST LOGO TO APPEAR HERE]

 

To:

 

Jon R. Hanson

   

From:

 

Nancee R. Berger

   

Date:

 

February 10, 2003

             

Re:

 

2003 Compensation Plan

   

--------------------------------------------------------------------------------

 

Your 2003 compensation plan (“Plan Year”) for your employment as Executive Vice
President, Chief Administrative Officer for West Corporation (the “Company”) is
as follows:

 

1.   Your base salary will be $175,000. Should your employment terminate before
the end of the year, you will be compensated for your services through the date
of your actual termination per your Employment Agreement.

 

2.   You may also receive additional bonuses pursuant to Paragraph 3 of your
Employment Agreement. You will be eligible to receive a bonus based upon the
Company’s profit growth (“Growth Bonus”). The Company intends to calculate this
Growth Bonus as follows:

 

  a)   Each quarter’s cumulative Plan Year Net Income Before Tax (“NIBT”) will
be compared to the cumulative Prior Year NIBT. The difference is defined as the
PTI Growth.

 

  b)   The factor of .00674542 (“Growth Factor”) will be multiplied by the
cumulative PTI Growth.

 

  c)   The product of the Growth Factor and cumulative PTI Growth is the PTI
Bonus. If the PTI Bonus is positive, 50% of the PTI Bonus, less any paid amount
for prior quarter Growth Bonuses, will be paid to you for the first three
quarters of the Plan Year. If the cumulative PTI Bonus is positive for the Plan
Year, 100% of the Growth Bonus, less any previously paid Growth Bonuses, will be
paid to you. However, in no event will the cumulative Growth Bonus for the Plan
Year exceed $210,000.

 

  d)   In the event the PTI Bonus is negative at the end of the Plan Year, such
negative amount will be carried over to the following Plan Year to reduce future
PTI Bonuses, but only to the extent such PTI Bonus was paid.

 

3.   All profits are based upon the Company’s operations and will not include
profit and income derived from mergers, acquisitions, joint ventures, stock
buybacks, other non-operating income or loss, or financing changes associated
with such events unless elected to be included by the Company.

 

4.   The benefit plans, as referenced in Section 7(i) of your employment
agreement, shall include insurance plans based upon eligibility pursuant to the
plans. If the insurance plans do not provide for continued participation, the
continuation of benefits shall be pursuant to COBRA. In the event benefits
continue pursuant to COBRA and employee accepts new employment during the
consulting term, employee may continue benefits thereafter to the extent allowed
under COBRA. In no event shall benefit plans include the 401(k) plan or the 1996
Stock Incentive Plan.

 

By:

 

/s/    JON R. HANSON

--------------------------------------------------------------------------------

   

Employee—Jon R. Hanson